DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 objected to because of the following informalities:     
Claim 16, line 2 recites “more one rear hook”, and examiner suggests correction to read as follow: “more than one rear hook”.    Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 7-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollingsworth et al. (US 5855347, hereinafter referred to as "Hollingsworth").
Regarding claim 1, Hollingsworth discloses a pegboard hanger assembly (Fig. 1, item holder 1, and Fig. 13, item holder 3) for mounting on a pegboard surface (Fig. 1, item holder mounted on surface of perfboard 7; col. 1, lines 34-41: “perfboard” can interchangeably used to mean “pegboard”)  including a first hole and a second hole formed therethrough (Fig. 1, bottom hole 8 and upper hole 6), the pegboard hanger assembly (Fig. 1, item holder 1) comprising: a hanger (Fig. 1, hanger 5) including a hanger base (Fig. 1, base portion 9), a pin projecting from a rear surface thereof (Fig. 1, pin 41 projecting from rear surface of item holder 1 facing the perfboard 7), and including a flanged end (see annotated figure A below), and a hook projecting from a rear surface of the hanger base (Fig. 1, hook-like member 11 projecting from back of hanger 5), wherein the hook is resiliently flexible relative to the hanger base (col. 17, lines 8-14, it is mentioned that the component pieces of the item holder are made of plastic material having resiliency, thereby of  hook-like member 11 being resiliently flexible relative to hanger base 9); and a grommet adapted to be inserted into and located within the at least one hole formed through the pegboard surface (Fig. 1, grommet/button fastener 12 locatable on hole 8 formed through front wall surface 10 of perfboard 7, see annotated figure A below), the grommet including a passage formed therethrough and an inwardly projecting shoulder formed within the passage of the grommet (Fig. 1, passage of grommet/button fastener 12 is where the pin 41 with the bulge portion 25 thereof penetrates therethrough, see annotated figure A below for inwardly project shoulder); wherein the pin projecting from the hanger is insertable through the passage of the grommet (Fig. 1, pin 41 projecting from rear surface of item holder facing the perfboard 7,  and see annotated figure A below, 41 projecting from 5 (in opposite direction) is insertable through passage of button fastener 12) and the flanged end of the pin is insertable through the shoulder of the passage of the grommet (see annotated figure A below) when the grommet is located on the first hole formed through the pegboard surface to secure the hanger on the pegboard surface (Fig. 1, grommet/button fastener 12 located on hole 8 formed through the front wall surface 10 of perfboard 7, hanger 5 secured on front wall surface 10 of perfboard 7), said grommet adapted to expand when said pin is inserted though the passage of the grommet so that an outer circumference of said grommet engages in a tight frictional fit with an inner circumference of said first hole formed through the pegboard surface within which said grommet is located (col. 10, lines 1-7, button 12 can be in the form of an insert attached to base portion 9, including a pair of fingers 13, and col. 10, lines 23- 30, plunger 21 including pin 41 may be pushed towards base portion 9 for expanding the fingers 13 with bulge portion 25 of the pin. This operation spreads fingers 13 apart and locks the holder body 3 to the perfboard 7), and wherein said hook is insertable through a second hole formed through the pegboard surface to further secure the hanger on the pegboard surface (Fig. 1, hook-like member 11 insertable through upper hole 6 formed through perfboard 7 surface to secure hanger 5 on perfboard 7 surface 10).


Annotated figure A for Fig. 1 of Hollingsworth

    PNG
    media_image1.png
    426
    794
    media_image1.png
    Greyscale

Regarding claim 2, Hollingsworth discloses the hook including an upwardly projecting end insertable through the second hole of the pegboard surface (Fig. 1, hook-like member 11 has an upward projecting end insertable through upper hole 6 of perfboard 7; col. 10, lines 40-42, offset hook-like member 11 is inserted into a top hole 6 of the perfboard 7, see annotated figure B below).
Annotated figure B for Fig. 1 of Hollingsworth

    PNG
    media_image2.png
    426
    788
    media_image2.png
    Greyscale

Regarding claim 3, Hollingsworth discloses wherein the upwardly projecting end curves inwards towards the hanger base such that the upwardly projecting end contacts a back of the pegboard surface (Fig. 1, hook member 11 has upward projecting end curve inward towards hanger base 9 and contacting back surface 14 of perfboard 7, see annotated figure B above).
Regarding claim 4, Hollingsworth discloses the grommet further comprising a bevel formed around an open end of the passage through the grommet (Fig. 1, button 12 has a bevel around open end of passage, see also annotated figure C below).
Annotated figure C for Fig. 5 of Hollingsworth

    PNG
    media_image3.png
    443
    691
    media_image3.png
    Greyscale

Regarding claim 5, Hollingsworth discloses the pin further comprising a flared portion located between the flange end of the pin and the hanger base (Fig. 1, pin 41 with the bulge portion 25 (flared portion) located between flange end (see annotated figure A above) of pin 41 and base portion 9).
Regarding claim 7, Hollingsworth discloses the grommet (Figs 11 an 11a, button fastener 12) further comprising a split formed along a length of the grommet (see annotated figure D below, also col. 14, lines 13-16 which describes that both the dummy pin 12a and the (standard) button fastener 12 are depicted as being “split”, see also Fig. 11b for the “split”). 
Annotated figure D of Figs 11 and 11a of Hollingsworth 

    PNG
    media_image4.png
    759
    864
    media_image4.png
    Greyscale

Regarding claim 8, Hollingsworth discloses a pegboard hanger assembly (Fig. 1, item holder 1) for mounting on a pegboard surface (Fig. 1, mounted on perfboard 7, col. 1, lines 34-41: perfboard equivalent to pegboard) including a first hole and a second hole formed therethrough (Fig. 1, bottom hole 8 and upper hole 6), the pegboard hanger assembly (1) comprising: a hanger (Fig. 1, hanger 5) including a hanger base (Fig. 1, base portion 9), a first pin projecting from a rear surface thereof (Fig. 1, pin 41 projecting from rear surface of item holder 1 facing the perfboard 7) and including a flanged end (see annotated figure A above), and a second pin projecting from the rear surface thereof and including a flanged end (col. 17, lines 54-58: alternative embodiment can have one or more buttons as a matter of choice, implying that corresponding matching pin 41 can be more than one also, and thus second pin is duplicate of first pin 41, and also has a flanged end); a first grommet adapted to be inserted into and located within the first hole formed through the pegboard surface (Fig. 1, grommet/button fastener 12 locatable on hole 8 formed through front wall surface 10 of perfboard 7, see annotated figure A above), the first grommet including a passage formed therethrough and an inwardly projecting shoulder formed within the passage of the first grommet (Fig. 1, passage of grommet/button fastener 12 is where the pin 41 with the bulge portion 25 thereof penetrates therethrough, see annotated figure A above for inwardly project shoulder); a second grommet adapted to be inserted into and located within the second hole formed through the pegboard surface, the second grommet including a passage formed Docket No.: 85105.0126therethrough and an inwardly projecting shoulder formed within the passage of the second grommet (col. 17, lines 54-58: alternative embodiment can have one or more buttons as a matter of choice, and thus second grommet (button) is duplicate of first grommet (button), so that another grommet/button fastener 12 locatable on another hole can be formed through front wall surface 10 of perfboard 7,  passage of second grommet/button fastener 12 is where the pin 41 with the bulge portion 25 thereof penetrates therethrough, see annotated figure A above for inwardly project shoulder); wherein said first pin projecting from the hanger is insertable through the passage of the first grommet (Fig. 1, pin 41 projecting from rear surface of item holder facing the perfboard 7, see annotated figure A above, 41 projecting from 5 (in opposite direction) is insertable through passage of button fastener 12)  and the flanged end of the first pin is insertable through the shoulder of the passage of the first grommet (see annotated figure A above) when the first grommet is located within the first hole formed through the pegboard surface to secure the hanger on the pegboard surface (Fig. 1, grommet/ button fastener 12 located on hole 8 formed through the front wall surface 10 of perfboard 7, hanger 5 secured on front wall surface 10 of perfboard 7), and wherein said second pin projecting from the hanger is insertable through the passage of the second grommet and the flanged end of the second pin is insertable through the shoulder of the passage of the second grommet when the second grommet is located within the second hole formed through the pegboard surface to secure the hanger on the pegboard surface (col. 17, lines 54-58: alternative embodiment can have one or more buttons as a matter of choice, implying that corresponding matching pin 41 can be more than one also, and thus a second pin is duplicate of the first pin 41, and also has a flanged end, see annotated figure A above,  Fig. 1, another grommet/button fastener 12 can be located on another hole formed through the front wall surface 10 of perfboard 7, hanger 5 alongside hanger item as a whole are secured on front wall surface 10 of perfboard 7), wherein each said grommet adapted to expand when said pin is inserted though the passage of the grommet so that an outer circumference of said grommet engages in a tight frictional fit with an inner circumference of said hole formed through the pegboard surface within which said grommet is located (col. 10, lines 1-7, button 12 can be in the form of an insert attached to base portion 9, including a pair of fingers 13, and col. 10, lines 23- 30, plunger 21 including pin 41 may be pushed towards base portion 9 for expanding the fingers 13 with bulge portion 25 of the pin. This operation spreads fingers 13 apart and locks the holder body 3 to the perfboard 7),
Regarding claim 9, Hollingsworth discloses a pegboard hanger assembly (Fig. 1, item holder 1) for mounting on a pegboard surface (Fig. 1, mounted on perfboard 7, col. 1, lines 34-41: perfboard equivalent to pegboard)  including a first hole and a second hole formed therethrough (Fig. 1, bottom hole 8 and upper hole 6), the pegboard hanger assembly (1) comprising: a hanger (Fig. 1, hanger 5) including a hanger base (Fig. 1, base portion 9), a pin projecting from a rear surface thereof (Fig. 1, pin 41 projecting from rear surface of item holder 1 facing the perfboard 7) and including a flanged end  (see annotated figure A above), and a flared portion located between the flanged end of the pin and the hanger base (Fig. 1, pin 41 with the bulge portion 25 (flared portion) located between flange end (see annotated figure A above) of pin 41 and base portion 9), and a rear hook projecting from a rear surface of the hanger base (col. 17, lines 54-59: providing the item holder with one or more offset rear hook-like members is a matter of choice, thus hook-like member 11 of Fig. 11a can be disposed projected from a rear surface of the hanger base), said rear hook including an upwardly projecting end (see annotated figure B above, Fig. 1, hook-like member 11 has an upward projecting end insertable through upper hole 6 of perfboard 7; see also col. 10, in lines 40-42, the offset hook-like member 11 is inserted into a top hole 6 of the perfboard 7, offset rear hook-like member can be configured similar to hook-like member 11, see also Fig. 11 for rear hook 11), wherein the rear hook is resiliently flexible relative to the hanger base (see col. 17, lines 8-14, it is mentioned that the component pieces of the item holder are made of plastic material having resiliency, thereby of  hook-like member 11 being resiliently flexible relative to hanger base 9); and Docket No.: 85105.0127an accessory attachment member positioned on a front face of the hanger base for supporting one or more items on the pegboard surface (col. 17, lines 54-58: alternative embodiment can have one or more item holding portions as being a matter of choice, implying that an accessory attachment member / item holding portion can be similar configured as the hanger on the front face of hanger base 9); and a grommet adapted to be inserted into and located within the first hole formed through the pegboard surface (Fig. 1, grommet/button fastener 12 locatable on hole 8 formed through front wall surface 10 of perfboard 7, see annotated figure A above), the grommet including a passage formed therethrough and an inwardly projecting shoulder formed within the passage of the grommet (Fig. 1, passage of grommet/button fastener 12 is where the pin 41 with the bulge portion 25 thereof penetrates therethrough, see annotated figure A above for inwardly project shoulder), said grommet including a bevel formed around an open end of the passage through the grommet (Fig. 1, button 12 has a bevel around open end of passage, see also annotated figure C above); wherein the pin projecting from the hanger is insertable through the passage of the grommet (Fig. 1, pin 41 projecting from rear surface of item holder facing the perfboard 7,  and see annotated figure A above, 41 projecting from 5 (in opposite direction) is insertable through passage of button fastener 12) and the flanged end of the pin is insertable through the shoulder of the passage of the grommet (see annotated figure A above) when the grommet is located on the first hole formed through the pegboard surface to secure the hanger on the pegboard surface (Fig. 1, grommet/button fastener 12 located on hole 8 formed through the front wall surface 10 of perfboard 7, hanger 5 secured on front wall surface 10 of perfboard 7), said grommet adapted to expand when said pin is inserted though the passage of the grommet so that an outer circumference of said grommet engages in a tight frictional fit with an inner circumference of said first hole formed through the pegboard surface within which said grommet is located (col. 10, lines 1-7, button 12 can be in the form of an insert attached to base portion 9, including a pair of fingers 13, and col. 10, lines 23- 30, plunger 21 including pin 41 may be pushed towards base portion 9 for expanding the fingers 13 with bulge portion 25 of the pin. This operation spreads fingers 13 apart and locks the holder body 3 to perfboard 7), and so that said pin engages in a tight frictional fit with said grommet (Figs 1 and 6, pin 41 engages in friction fit with bore 75 of button 12), the frictional fit between pin and grommet and the frictional fit between grommet and inner circumference of said first hole working to substantially reduce side-to-side wobble and up-down-wobble (Fig. 1, pin 41 and grommet 12 appear to be frictional fit at various portions thereof, and grommet 12 and inner circumference of hole 8 appear to be frictional fit based on the express teachings in the figure, and thus under “locked-position” as described in col. 6, lines 17-18 of Hollingsworth, implying that various directional wobble (movement) should be substantially reduced), said inwardly projecting shoulder of said grommet interacting frictionally with said flared portion of said pin so as to lock said pin in place within said grommet (Fig. 1, passage of grommet/button fastener 12 is where the pin 41 with the bulge portion 25 thereof penetrates therethrough, see annotated figure A above for inwardly project shoulder of grommet 12 which frictional fit with the bulge portion 25 (flared portion) of pin 41 located between flange end (see annotated figure A above) of pin 41 and base portion 9, thus achieving “locked-position” in Fig. 1); and wherein said rear hook is insertable through a second hole formed through the pegboard surface to further secure the hanger on the pegboard surface (col. 17, lines 54-59: providing the item holder with one or more offset rear hook-like members is a matter of choice, thus another hook-like member 11 of Fig. 1 can be modified to be disposed projected form a rear surface of the hanger base 9 through another hole similar to upper hole 6, and the rear hook serves the same function as the (first) hook member 11 for secure the hanger on the pegboard surface, see also Fig. 11), said rear hook bearing pre-load during installation of pegboard hanger assembly (depending on the position/location of the rear hook with respect to the (first) hook member 11, as a matter of choice, see col. 17, lines 54-59, the rear hook can be configured to bear pre-load during installation of item hanger 1). 
Regarding claim 10, Hollingsworth discloses wherein said accessory attachment member positioned on a front face of the hanger base includes a hook, a magnet, or a hook-and-loop fastener material (due to alternative language of “or” above, just one of selective options is sufficient, thus accessory attachment member can be a hook; col. 17, lines 54-58: alternative embodiment can have one or more item holding portions as being a matter of choice; Figs 15 and 16 and 28 show an item hanger 127 and hanger 213 being a hook structure).
Regarding claim 11, Hollingsworth discloses a pegboard hanger assembly (Fig. 1, item holder 1) for mounting on a pegboard surface (Fig. 1, mounted on perfboard 7, col. 1, lines 34-41: perfboard equivalent to pegboard) including a first hole and a second hole formed therethrough (Fig. 1, bottom hole 8 and upper hole 6), the pegboard hanger assembly (1) comprising: a hanger (Fig. 1, hanger 5) including a hanger base (Fig. 1, base portion 9), a pin projecting from a rear surface thereof (Fig. 1, pin 41 projecting from rear surface of item holder 1 facing the perfboard 7) and including a flanged end  (see annotated figure A above), and a flared portion located between the flanged end of the pin and the hanger base (Fig. 1, pin 41 with the bulge portion 25 (flared portion) located between flange end (see annotated figure A above) of pin 41 and base portion 9); and a grommet adapted to be inserted into and located within the first hole formed through the pegboard surface (Fig. 1, grommet/button fastener 12 locatable on hole 8 formed through front wall surface 10 of perfboard 7, see annotated figure A above), the grommet including a passage formed therethrough and an inwardly projecting shoulder formed within the passage of the grommet (Fig. 1, passage of grommet/button fastener 12 is where the pin 41 with the bulge portion 25 thereof penetrates therethrough, see annotated figure A above for inwardly project shoulder), said grommet including a bevel formed around an open end of the passage through the grommet (Fig. 1, button 12 has a bevel around open end of passage, see also annotated figure C above); wherein the pin projecting from the hanger is insertable through the passage of the grommet (Fig. 1, pin 41 projecting from rear surface of item holder facing the perfboard 7, and see annotated figure A above, 41 projecting from 5 (in opposite direction) is insertable through passage of button fastener 12) and the flanged end of the pin is insertable through the shoulder of the passage of the grommet (see annotated figure A above) when the grommet is located on the first hole formed through the pegboard surface to secure the hanger on the pegboard surface (Fig. 1, grommet/button fastener 12 located on hole 8 formed through the front wall surface 10 of perfboard 7, hanger 5 secured on front wall surface 10 of perfboard 7), said grommet adapted to expand when said pin is inserted though the passage of the grommet so that an outer circumference of said grommet engages in a tight frictional fit with an inner circumference of said first hole formed through the pegboard surface within which said grommet is located (col. 10, lines 1-7, button 12 can be in the form of an insert attached to base portion 9, including a pair of fingers 13, and col. 10, lines 23- 30: plunger 21 including pin 41 may be pushed towards base portion 9 for expanding the fingers 13 with bulge portion 25 of the pin. This operation spreads fingers 13 apart and locks the holder body 3 to the perfboard 7), and so that said pin engages in a tight frictional fit with said grommet (Figs 1 and 6, pin 41 engages in friction fit with bore 75 of button 12), the frictional fit between pin and grommet and the frictional fit between grommet and inner circumference of said first hole working to substantially reduce side-to-side wobble and up-down-wobble (Fig. 1 pin 41 and grommet 12 appear to be frictional fit at various portions thereof, and grommet 12 and inner circumference of hole 8 appear to be frictional fit, and thus under “locked-position” as described in col. 6, lines 17-18 of Hollingsworth, various directional wobble should be reduced), said inwardly projecting shoulder of said grommet interacting frictionally with said flared portion of said pin so as to lock said pin in place within said grommet (Fig. 1, passage of grommet/button fastener 12 is where the pin 41 with the bulge portion 25 thereof penetrates therethrough, see annotated figure A above for inwardly project shoulder of grommet 12 which frictional fit with the bulge portion 25 (flared portion) of pin 41 located between flange end (see annotated figure A above) of pin 41 and base portion 9, thus achieving “locked-position” in Fig. 1). 
Regarding claim 12, Hollingsworth discloses wherein the pegboard hanger assembly includes two pins and two grommets (col. 17, lines 54-58: alternative embodiment can have one or more buttons as a matter of choice, and thus second grommet is duplicate of first grommet, grommet/button fastener 12 locatable on another hole formed through front wall surface 10 of perfboard 7, passage of second grommet/ button fastener 12 is where the pin 41 with the bulge portion 25 thereof penetrates therethrough, meanwhile since alternative embodiment can have one or more buttons as a matter of choice, implying that corresponding matching pin 41 can be also one or more, and thus second pin is duplicate of first pin 41).  
Regarding claim 13, Hollingsworth discloses wherein the pegboard hanger assembly includes three pins and three grommets (col. 17, lines 54-58: alternative embodiment can have one or more buttons as a matter of choice, and thus a third grommet can be duplicate of first and second grommets, respectively, implying that corresponding matching third pin can be more than one pin also, and thus third pin is duplicate of first and second pins). 
Regarding claim 14, Hollingsworth discloses wherein the pegboard hanger assembly includes more than three pins and more than three grommets (col. 17, lines 54-58: alternative embodiment can have one or more buttons as a matter of choice, and thus more than three grommets can be duplicate of first and second grommets, respectively, as a matter of choice, implying that corresponding matching extra pins can be duplicate of first and second pins). 
Regarding claim 15, Hollingsworth discloses further comprising  a rear hook projecting from a rear surface of the hanger base (col. 17, lines 54-59: providing the item holder with one or more offset rear hook-like members is a matter of choice, thus hook-like member 11 of Fig. 1 can be modified to be disposed projected from a rear surface of the hanger base 9, see also Fig. 11), said rear hook including an upwardly projecting end (see annotated figure B above, Fig. 1, hook-like member 11 has an upward projecting end insertable through upper hole 6 of perfboard 7; see also col. 10, in lines 40-42, the offset hook-like member 11 is inserted into a top hole 6 of the perfboard 7, offset rear hook-like member can be configured similar to hook-like member 11, see also Fig. 11 for rear hook 11), wherein the rear hook is resiliently flexible relative to the hanger base (see col. 17, lines 8-14, it is mentioned that the component pieces of the item holder are made of plastic material having resiliency, thereby of  hook-like member 11 being resiliently flexible relative to hanger base 9), wherein said rear hook is insertable through a second hole formed through the pegboard surface to further secure the hanger on the pegboard surface (col. 17, lines 54-59: providing the item holder with one or more offset rear hook-like members is a matter of choice, thus another hook-like member 11 of Fig. 1 can be modified to be disposed projected form a rear surface of the hanger base 9 through another hole similar to upper hole 6, and the rear hook serves the same function as the (first) hook member 11 for secure the hanger on the pegboard surface), said rear hook bearing pre-load during installation of pegboard hanger assembly (depending on the position/location of the rear hook with respect to the (first) hook member 11, as a matter of choice, see col. 17, lines 54-59, the rear hook can be configured to bear pre-load during installation of item hanger 1). 
Regarding claim 16, Hollingsworth discloses wherein the pegboard hanger assembly includes more one rear hook (Fig. 11, two rear hooks 11).   
Regarding claim 17, Hollingsworth discloses further comprising an accessory attachment member positioned on a front face of the hanger base for supporting one or more items on the pegboard surface, said accessory attachment member including a hook, a magnet, or a hook-and-loop fastener material (due to alternative language of “or” above, just one option is sufficient, thus accessory attachment member can be a hook;  col. 17, lines 54-58: alternative embodiment can have one or more item holding portions as being a matter of choice, implying that an accessory attachment member / item holding portion can be similar configured as the hanger on the front face of hanger base 9, Figs 15 and 16 and 28 show an item hanger 127 and hanger 213 being a hook structure).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth et al. (US 5855347, hereinafter referred to as "Hollingsworth") in view of Dorman Hardware 4-9814 Flat Double Hook, 1/4-Inch from Amazon, first available date 01/08/2015 (hereinafter referred to as "Dorman").
Regarding claim 6, Hollingsworth fails to disclose further comprising an accessory hook extending from a front face of the hanger base for supporting one or more items on the pegboard surface. 
However, Dorman teaches further comprising an accessory hook (see annotated figure E below; the term “accessory” in “accessory hook” is interpreted as being merely functional language and therefore carries no structural significance to further limit the corresponding structure of “accessory hook”) extending from a front face of the hanger base for supporting one or more items on the pegboard surface (the “accessory hook” as shown in annotated figure E below extends from front face of hanger base and is meant for supporting item on the pegboard surface just like the hanger does).
Annotated figure E from Dorman

    PNG
    media_image5.png
    464
    561
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hollingsworth in view of Dorman because of the following rationales. First, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  Thus, it is obvious to duplicate the hanger structure so that there is an accessory hook alongside the hanger as shown in annotated figure E above. Second, the hook structure being already a well-known conventional structure, thus it is quite obvious for a person of ordinary skill in the art to provide alternative pegboard hook products with such accessory hook pending market demand.  Third, Dorman is said to be designed to hold a maximum of 10 lb (which is relatively heavy load), therefore, one would be motivated to search for such higher load carry pegboard hook based upon individual usage requirement.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth et al. (US 5855347, hereinafter referred to as "Hollingsworth") in view of Rice (US 7334763, hereinafter referred to as "Rice")
Regarding claim 6, Hollingsworth fails to disclose further comprising an accessory hook extending from a front face of the hanger base for supporting one or more items on the pegboard surface.’ However, Rice teaches comprising an accessory hook extending from a front face of the hanger base for supporting one or more items on the pegboard surface (see annotated figure F of Fig. 4 of Rice below).
Annotated figure F from Rice

    PNG
    media_image6.png
    665
    1038
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hollingsworth in view of Rice because of the following rationales.  First, the hook structure being already a well-known conventional structure, thus it is quite obvious for a person of ordinary skill in the art to provide more than one hook to bracket assembly for displaying retail items onto pegboards.  Second, Rice expressly describes in col. 8, lines 6-9 of the motivation for having the second bar member 40 with the second end 44, i.e. for fitted with an information device 65 to provide identification and pricing of the displayed merchandise items M, therefore, one would be motivated to have such second bar member based upon individual usage requirement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tear (CA 2998947) discloses a pegboard hook. Hollingsworth (US 5407160) discloses a fastener for holding objects to a perforated wall.  Hollingsworth (US 5881982) a fastener for holding objects to a perforated wall.  Allen (US 6019328) discloses a stay-put pegboard accessory. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271. The examiner can normally be reached Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DING Y TAN/Examiner, Art Unit 3632    

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632